Title: To Thomas Jefferson from John Smith, 11 March 1801
From: Smith, John
To: Jefferson, Thomas



Sir,
Philadelphia March 11. 1801

So far as the enclosed Certificates may justify I presume to place myself before you as a Candidate for office, whenever it may be your pleasure, or occation may occur, to turn your attention to our state. In the Middle age of life, heretofore used to commercial pursuits, with a wife and family now distressed by the effect of political persecution, a Mind unambitious and Moderate Views, I should be thankful for Such employment in the service of the United States, as future Arrangements and your wisdom may direct—It might however be an injustice to myself, Sir, not to state that a Cruel report by some ill disposed person, that I have circulated a letter which proprosed to produce an opposition to Governor Mc:Kean and to favour the election of Genl. Muhlenberg, as Governor of this State, is totally destitute of truth.—
I have the honor to be with the highest respect your Obedient Servant

Jno Smith

